                   Case 20-10691        Doc 32     Filed 02/18/20      Page 1 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND

                                               )
In re:                                         )
                                               )
Zachair, Ltd.,                                 )       Case No.: 20-10691-TJC
                                               )
                        Debtor.                )       Chapter 11
                                               )

           STATEMENT PURSUANT TO LOCAL BANKRUPTCY RULE 2015-1

         Zachair, Ltd. (the “Debtor”), the above captioned debtor and debtor-in-possession, files
this Statement pursuant to Local Bankruptcy Rule 2015-1(b):
   1. LBR 2015-1(b)(1): The officers, directors, and insiders of the Debtor, and their respective
      positions, are as follows:

            a. Nabil J. Asterbadi. Mr. Asterbadi is a director and president of the Debtor, and is a
               100% shareholder of the Debtor as tenants by the entirety.

            b. Maureen Asterbadi. Mrs. Asterbadi is a director of the Debtor, and is a 100%
               shareholder of the Debtor as tenants by the entirety.

            c. Stan Fetter. Mr. Fetter, doing business as Fetter Aviation Co., is the manager of the
               airport and surcharge fill operations of the Debtor.

   2. LBR 2015-1(b)(2): Compensation paid to or for the benefit of each of the foregoing
      individuals within ninety days of the Debtor’s petition date is set forth on Exhibit A attached
      hereto. Compensation of shareholders includes amounts that the Debtor booked as owner
      draws and loan payments made for company vehicles used by Dr. Asterbadi. Exhibit A omits
      any contributions or loans to the Debtor from the Debtor’s shareholders during the 90-day
      period immediately preceding the petition date, and thus should be considered gross, rather
      than net compensation to the shareholders during this period. The dates listed in Exhibit A
      reflect the issue date for checks, and the date funds were debited from the Debtor’s account for
      ACH payments. Although the Debtor’s management has made reasonable efforts to ensure
      that the information summarized in Exhibit A is as accurate and complete as possible under
      the circumstances, based on information available at the time of preparation, subsequent
      information or discovery may result in changes to Exhibit A, and inadvertent errors,
      inaccuracies, or omissions may have occurred. The Debtor reserves all rights to amend or
      supplement Exhibit A from time to time, in all respects, as may be necessary or appropriate.
                Case 20-10691       Doc 32     Filed 02/18/20     Page 2 of 5



   3. LBR 2015-1(b)(3):

          a. Neither Mr. Asterbadi nor Mrs. Asterbadi currently receive cash compensation of any
             kind from the Debtor. Mr. Asterbadi operates a Debtor-owned automobile for both
             business and personal use.

          b. The Debtor pays Mr. Fetter, doing business as Fetter Aviation Co., a management fee
             of $5,000.00 per month, plus reimbursement of certain actual, out-of-pocket expenses
             incurred by Mr. Fetter.



Dated: February 18, 2020                            ZACHAIR, LTD.

                                                    /s/ Bradford F. Englander
                                                    Whiteford, Taylor & Preston, LLP
                                                    Bradford F. Englander, Esq., Bar No. 11951
                                                    3190 Fairview Park Drive, Suite 800
                                                    Falls Church, Virginia 22042
                                                    Telephone: (703) 280-9081
                                                    Facsimile: (703) 280-3370
                                                    Email: benglander@wtplaw.com

                                                    Proposed Counsel for the Debtor




                                               2
Case 20-10691   Doc 32   Filed 02/18/20   Page 3 of 5



                    Exhibit A




                         3
                              Case 20-10691             Doc 32           Filed 02/18/20   Page 4 of 5


                                                          Zachair, Ltd.
                                               Statement under Local Rule 2015-1(b)


     Type           Num           Date                         Name                   General Ledger Account       Amount

Check             2009         10/25/2019    Stan Fetter, dba Fetter Aviation Co.     Truck Monitoring      $        1,725.00
Check             2013         10/30/2019    Stan Fetter, dba Fetter Aviation Co.     Reimbursement                    664.82
Check             2014         11/10/2019    Stan Fetter, dba Fetter Aviation Co.     Truck Monitoring               1,656.00
Check             2019         11/12/2019    Stan Fetter, dba Fetter Aviation Co.     Reimbursement                    664.82
Check             2025         11/23/2019    Stan Fetter, dba Fetter Aviation Co.     Truck Monitoring               1,749.00
Check             2027          12/6/2019    Stan Fetter, dba Fetter Aviation Co.     Truck Monitoring               1,475.00
Check             2038         12/23/2019    Stan Fetter, dba Fetter Aviation Co.     Truck Monitoring               1,237.00
Check           230298795       1/15/2020    Stan Fetter, dba Fetter Aviation Co.     Contract Mgmt Expense          5,577.44

Total Stan Fetter, dba Fetter Aviation Co.                                                                     $    14,749.08



Check              2015         11/7/2019    Maureen Asterbadi                        Maureen Draw             $     8,000.00
Check              ACH         11/12/2019    Toyota Financial Services                Maureen Draw                     691.78
Check              ACH         11/14/2019    Cincinnati Life Insurance                Maureen Draw                     445.72
Check              ACH         12/12/2019    Toyota Financial Services                Maureen Draw                     691.78
Check              ACH         12/16/2019    Cincinnati Life Insurance                Maureen Draw                     445.72
Withdrawal         WDL           1/6/2020    M. Asterbadi                             Maureen Draw                  10,000.00
Check              ACH          1/13/2020    Toyota Financial Services                Maureen Draw                     691.78
Check              ACH          1/14/2020    Cincinnati Life Insurance                Maureen Draw                     445.72

Total Maureen Asterbadi                                                                                        $    21,412.50

Check              ACH         10/20/2019    Barclaycard                              NJA Draw                 $     3,000.00
Check              2008        10/23/2019    Discover                                 NJA Draw                         220.00
Check              ACH         10/29/2019    Cincinnati Life Insurance                NJA Draw                       1,350.36
Check              ACH          11/1/2019    Mercedes-Benz Financial Services         Notes Payable                  1,724.91
Withdrawal         WDL          11/4/2019    N. Asterbadi                             NJA Draw                         500.00
Check              ACH          11/4/2019    American Express - Personal              NJA Draw                       2,500.00
Check              ACH          11/4/2019    American Express - Personal              NJA Draw                       2,090.49
Check              ACH          11/5/2019    TD Auto Finance                          NJA Draw                       2,820.76
Check              ACH          11/5/2019    Bank of America Card Services            NJA Draw                       2,000.00
Check              2017         11/7/2019    AAA Services                             NJA Draw                         500.00
Check              2016         11/7/2019    Bank of America Card Services            NJA Draw                         750.00
Check              ACH          11/8/2019    Chase                                    NJA Draw                       1,500.00
Check              ACH          11/8/2019    Chase                                    NJA Draw                       1,500.00
Check              2023        11/17/2019    Discover                                 NJA Draw                         500.00
Withdrawal         WDL         11/19/2019    N. Asterbadi                             NJA Draw                         250.00
Check              ACH         11/22/2019    Barclaycard                              NJA Draw                       1,500.00
Withdrawal         WDL         11/25/2019    N. Asterbadi                             NJA Draw                         500.00
Withdrawal         WDL         11/27/2019    N. Asterbadi                             NJA Draw                         200.00
Check              ACH          12/2/2019    Mercedes-Benz Financial Services         Notes Payable                  1,724.91
Check              ACH          12/2/2019    Cincinnati Life Insurance                NJA Draw                       1,350.36
Check              ACH          12/3/2019    TD Auto Finance                          NJA Draw                       2,820.76
Check              ACH          12/3/2019    American Express - Personal              NJA Draw                       4,391.32
Check              ACH          12/3/2019    American Express - Personal              NJA Draw                       2,743.58
Withdrawal         WDL          12/4/2019    N. Asterbadi                             NJA Draw                       8,000.00
Check              ACH          12/6/2019    Citi Mortgage                            NJA Draw                       3,345.22
Check              ACH          12/9/2019    Bank of America Card Services            NJA Draw                       2,000.00
                            Case 20-10691           Doc 32        Filed 02/18/20       Page 5 of 5


                                                       Zachair, Ltd.
                                            Statement under Local Rule 2015-1(b)


    Type           Num          Date                       Name                    General Ledger Account       Amount

Check              ACH        12/9/2019   Chase                                    NJA Draw                       2,000.00
Check              2026      12/10/2019   Joseph, Greenwald & Lake                 NJA Draw                       1,629.34
Check              ACH       12/11/2019   Chase                                    NJA Draw                       2,000.00
Check              2033      12/12/2019   Bank of America Card Services            NJA Draw                         600.00
Check              2034      12/12/2019   Bank of America Card Services            NJA Draw                         500.00
Withdrawal         WDL       12/16/2019   N. Asterbadi                             NJA Draw                         250.00
Check              ACH       12/23/2019   Barclaycard                              NJA Draw                       2,000.00
Check              2039      12/25/2019   Discover                                 NJA Draw                         300.00
Check              ACH       12/31/2019   Cincinnati Life Insurance                NJA Draw                       1,350.36
Check              ACH         1/2/2020   Mercedes-Benz Financial Services         Notes Payable                  1,724.91
Check              ACH         1/6/2020   TD Auto Finance                          NJA Draw                       2,820.76
Check              ACH         1/6/2020   Citi Mortgage                            NJA Draw                       3,349.46
Check              2045       1/13/2020   Discover                                 NJA Draw                         400.00
Check              ACH        1/13/2020   Cincinnati Life Insurance                NJA Draw                       1,350.36
Check              2043       1/13/2020   Bank of America Card Services            NJA Draw                         369.20
Check              2044       1/13/2020   Bank of America Card Services            NJA Draw                         356.00

Total Nabil Asterbadi                                                                                       $    70,783.06

Check              ACH        11/4/2019   Citi Mortgage                            Joint Draw               $     6,507.82
Check              ACH        11/7/2019   Citi Mortgage                            Joint Draw                     3,435.70
Check              ACH        12/2/2019   Citi Mortgage                            Joint Draw                     6,507.82
Check              ACH         1/2/2020   Citi Mortgage                            Joint Draw                     6,507.82
Check              1995      10/22/2019   Fransesca Wong                           Joint Draw                     2,000.00

Total Joint Nabil and Maureen Asterbadi                                                                     $    24,959.16
